Exhibit 99.1 NEWS RELEASE Dorchester Minerals, L.P. Release Date: February 21, 2013 3838 Oak Lawn Ave., Suite 300 Dallas, Texas75219-4541 Contact: Casey McManemin (214) 559-0300 DORCHESTER MINERALS, L.P. ANNOUNCES 2012 RESULTS DALLAS, TEXAS Dorchester Minerals, L.P. (the Partnership) (NASDAQ-DMLP) announced today the Partnerships net income for the year ended December31, 2012 of $38,022,000, or $1.20 per common unit. A comparison of the Partnerships consolidated results for the twelve month periods ending December31, 2012 and 2011 are set forth below: Twelve Months Ended December31, Operating Revenues Net Income Net Income Per Common Unit The Partnerships operating revenues during the twelve months ending December31, 2012 are lower than 2011 primarily due to lower natural gas prices, partially offset by increased lease bonus and oil production. The Partnerships independent engineering consultants estimated its total proved oil and gas reserves to be 86.0 billion cubic feet of natural gas equivalents (bcfe) as of December31, 2012. Approximately 33.9% of these reserves are attributable to the Partnerships Net Profits Interests and 66.1% are attributable to its Royalty Properties. Natural gas accounted for 74.6% of proved reserves as of December31, 2012, all of which were classified as proved developed producing. The Partnership distributed a total of $54.4 million to its common unitholders from May 2012 through February2013 attributable to 2012 activity. Dorchester Minerals, L.P. is a Dallas based owner of producing and non-producing crude oil and natural gas mineral, royalty, overriding royalty, net profits, and leasehold interests and its common units trade on the NASDAQ Global Select Market under the symbol DMLP. FORWARD-LOOKING STATEMENTS Portions of this document may constitute "forward-looking statements" as defined by federal law. Such statements are subject to certain risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or projected. Examples of such uncertainties and risk factors include, but are not limited to, changes in the price or demand for oil and natural gas, changes in the operations on or development of the Partnerships properties, changes in economic and industry conditions and changes in regulatory requirements (including changes in environmental requirements) and the Partnerships financial position, business strategy and other plans and objectives for future operations. These and other factors are set forth in the Partnership's filings with the Securities and Exchange Commission.
